FINAL REJECTION, SECOND DETAILED ACTION
Status of Prosecution
The present application, 16/571,755 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on November 11, 2020 and claims priority to Japanese application JP2019-001150 filed January 8, 2019.
The Office mailed a non-final rejection, first detailed action on January 20, 2022.
Applicant filed amendments with accompanying remarks on April 19, 2022.
Examiner initiated an interview with Applicant’s representative Ms. Ellen Smith on April 27, 2022 to discuss the status of the case and potential amendments to place the application in condition for allowance. Ms. Smith informed the Examiner that the Applicant declined the amendments on May 3, 2022.
Claims 1-19 and 21-23 are pending and all are rejected. Claims 1 and 13 are independent claims.
Response to Remarks and Arguments
Examiner thanks Applicant for the amendments and remarks and arguments submitted.
First regarding the claim objection, it is withdrawn, as the language has been amended and the objection is rendered moot.
Second, regarding the § 112(b) rejections, Examiner is persuaded by the arguments and the amendments made to withdraw the rejections.
Turning to the § 103 rejections, Examiner has carefully considered the new language and has adjusted the rejections as noted below. Specifically, Examiner has maintained the rejection of the independent claims with the same two references applied previously. Applicant has contended that Nagashima is missing the newly-amended features of the “contactingly” features (Remarks: p. 14). Initially, Examiner notes that the rejection of claim has been adjusted and Examiner asserts that Nagashima does teach these features. Even assuming arguendo that Applicant contention is correct, and that Norstad does not cure the deficiency because Norstad teaches moving a plow by a swipe gesture, Examiner is not persuaded as Nagashima is used to teach these features and Norstad is used for the limited teaching of a non-specific path gesture for the control of the vehicle.
The Claims stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1, 5, 8-13 and 20-23 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019.

As to Claim 1, Nagashima teaches: A remote movement system, comprising: 
an operation terminal (Nagashima: Fig. 2, par. 0057, a terminal control unit [20]) including: 
a touch sensing portion which senses a finger of a user touching the touch sensing portion (Nagashima: par. 0057, a touch panel [9]; par. 0155, a finger touches the touch panel); and 
a terminal electronic control unit, including a processor that executes a program stored in a memory, (Nagashima: par. 0057, a terminal control unit [20]) configured to transmit a control execution command for requesting an execution of a remote movement control to cause a vehicle (200) to move to a target position when movement of the user's finger touching the touch sensing portion satisfies a predetermined touch interaction condition (Nagashima: par. 0170, a touch operation is performed on the control button QB which transmits a propulsion signal to the information device. The propulsion instruction signal ends when the touch is concluded (i.e. a predetermined touch interaction condition). pars. 0311, 321, the user touches the selected parking space for the automated parking movement of the vehicle(i.e. target position)); and 
a vehicle electronic control unit, including a processor that executes a program stored in a memory, provided in the vehicle configured to: move the vehicle while the user’s finger contactingly moves on the touch sensing portion and the movement of the user’s finger on the touch sensing portion satisfies the predetermined touch interaction condition, and (Nagashima: par. 0175, the vehicle S moves along the path while the user is performing the touch operation; par. 0113, ECU’s (i.e. the vehicle electronic control unit) control the driving mechanisms of the vehicle; par. 0122, the control signals are sent to the various ECU’s to perform the automatic driving route information), and
stop the vehicle while the user’s finger contactingly moves on the touch sensing portion and does not satisfy the predetermined touch interaction condition(Nagashima: par. 0170, a touch operation is performed on the control button QB which transmits a propulsion signal to the information device. The propulsion instruction signal ends when the touch is concluded (i.e. a predetermined touch interaction condition).

    PNG
    media_image1.png
    360
    707
    media_image1.png
    Greyscale

Nagashima may not explicitly teach: wherein the predetermined touch interaction condition does not include that the user’s finger moves along a predetermined specific path while touching the touch sensing portion (Examiner notes the interpretation of this limitation to mean that there is no specific path required as the condition. Correction and clarification is required as noted above).
Norstad teaches in general, concepts related to a winch and plow system of a vehicle that is controlled remotely and wirelessly (Norstad: Abstract). Specifically, Norstad teaches on a touch panel remote control device, the user is able to control the plow (Norstad: par. 0032). On the touch display, the user is able to raise or lower the plow by interacting with a “slide to adjust” area of the screen by swiping in any direction (Norstad: par. 0035, Fig. 13B, the slide to adjust areas [40] and [42] may be interacted with to perform a vehicle command).

    PNG
    media_image2.png
    455
    614
    media_image2.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima device and methods by including computer instructions to allow for any gesture in any direction to cause the vehicle command as taught and disclosed by Norstad. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user who is also observing the vehicle.

As to Claim 5, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the operation terminal includes a display which displays images (Nagashiima: par. 0061, the touch panel may have a display panel), and the terminal electronic control unit is configured to: display the image defining a predetermined area as the touch sensing portion at a lower area of the display (Nagashima: par. 0061, the touch display may completely overlay the display area, which would also be part of the “lower area of the display”); and 
display the image indicating information on the vehicle caused to move by the remote movement control as an information image at an upper area of the display (Nagashima: Fig. 12, the car is in an area of the screen that has a portion above the middle of the screen, which is “upper”).

As to Claim 8, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the terminal electronic control unit is configured to stop transmitting the control execution command when the movement of the user's finger touching the touch sensing portion does not satisfy the predetermined touch interaction condition (Nagashima: par. 0170, a touch operation is performed on the control button QB which transmits a propulsion signal to the information device. The propulsion instruction signal ends when the touch is concluded (i.e. a predetermined touch interaction condition), and 
the vehicle electronic control unit is configured to stop causing the vehicle to move when the vehicle electronic control unit does not receive the control execution command from the terminal electronic control unit (Nagashima: par. 0170: the propulsion signal ends and the vehicle stops).  

As to Claim 9, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the remote movement control is at least one of: (i) a control to set a parking space as the target position and park the vehicle in the parking space set as the target position (Nagashima: pars. 0311, 321, the user touches the selected parking space for the automated parking movement of the vehicle(i.e. target position); and (ii) a control to set a position other than the parking space as the target position and cause the vehicle to move to the position set as the target position.  

As to Claim 10, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the terminal electronic control unit and the vehicle electronic control unit are configured to wirelessly communicate with each other (Nagashima: par. 0048, the terminal and the vehicle communicate wirelessly). 

As to Claim 11, Nagashima and Norstad teach the elements of Claim 1.
Norstad further teaches: wherein the terminal electronic control unit is configured to wirelessly communicate with internet and communicate with a server provided in the internet via the internet (Norstad: par. 0059, the internet and a server may be used to communicate between the device and the vehicle).  

As to Claim 12, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the vehicle electronic control unit is configured to wirelessly communicate with internet and communicate with a server provided in the internet via the internet (Norstad: par. 0059, the internet and a server may be used to communicate between the device and the vehicle).  

As to Claim 13, it is rejected for similar reasons as claim 1. Nagashima further teaches software that performs the concepts of claim 1 (Nagashima: par. 0058).

As to Claim 21, it is rejected for similar reasons as claim 9.
As to Claim 22, it is rejected for similar reasons as claim 10.
As to Claim 23, it is rejected for similar reasons as claim 11.
B.
Claims 2, 14 and 17 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Takahashi et al. (“Takahashi”), United States Patent Application Publication 2013/0300704 published on November 14, 2013.

As to Claim 2, Nagashima and Norstad teach the elements of Claim 1.
Nagashima and Norstad may not explicitly teach: wherein the predetermined touch interaction condition includes a condition that the user's finger moves, touching the touch sensing portion with at least one sharp curve, wherein the at least one sharp curve occurs when a vector of the movement of the user’s finger, on the touch sensing portion, changes by a predetermined angle or more.
Takahasi teaches in general concepts related to detecting touch inputs over time and different touch positions (Takahasi: Abstract). Specifically, Takahashi teaches an angle between a first and second vector based on the touch gesture path is considered to identify a specific gesture command. (Takahashi: par. 0052). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to detect the touch gesture with an angle threshold condition mapped to the movement execution as taught and disclosed by Takahashi. Such a person would have been motivated to do so with a reasonable expectation of success for creating simple and intuitive access to different functions.

As to Claim 14, it is rejected for similar reasons as claim 2.
As to Claim 17, it is rejected for similar reasons as claim 5.

C.
Claims 3-4, and 15-16 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Stewart et al. (“Stewart”), United States Patent Application Publication 2012/0280918 published on November 8, 2012.

As to Claim 3, Nagashima and Norstad teach the elements of Claim 1.
Nagashima and Norstad may not explicitly teach: wherein the predetermined touch interaction condition includes a condition that a distance of the movement of the user's finger touching the touch sensing portion for a predetermined length of time is equal to or longer than a predetermined distance.
Stewart teaches in general concepts related to speed criterion for a velocity gesture (Stewart: Abstract). Specifically Stewart teaches gestures that may be in the form of movements or touch near an input sensor (Stewart: par. 0050, the gesture may be detected based on certain gesture criteria). An example of a criterion is whether the gesture is over a minimum distance below a certain speed (Stewart: par. 0070). Examiner asserts that below a certain speed, with a corresponding distance would require a touch to take place at least a certain length of time, as speed is related directly to distance and time.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to have the criteria have the distance and time requirements as taught and disclosed by Stewart. Such a person would have been motivated to do so with a reasonable expectation of success for allowing accurate conveyance of a user’s desire movements through input sensors with velocity gesture criteria (Stewart: pars. 0003-04).

As to Claim 4, Nagashima and Norstad teach the elements of Claim 1.
Nagashima and Norstad may not explicitly teach: wherein the predetermined touch interaction condition includes a condition that a speed of the movement of the user's finger touching the touch sensing portion is maintained at a predetermined movement speed or more for a predetermined length of time or more.  
Stewart teaches in general concepts related to speed criterion for a velocity gesture (Stewart: Abstract). Specifically Stewart teaches gestures that may be in the form of movements or touch near an input sensor (Stewart: par. 0050, the gesture may be detected based on certain gesture criteria). An example of a criterion is whether the gesture is over a minimum distance below a certain speed (Stewart: par. 0070). Examiner asserts that below a certain speed, with a corresponding distance would require a touch to take place at least a certain length of time, as speed is related directly to distance and time.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to have the criteria have the distance and time requirements as taught and disclosed by Stewart. Such a person would have been motivated to do so with a reasonable expectation of success for allowing accurate conveyance of a user’s desire movements through input sensors with velocity gesture criteria (Stewart: pars. 0003-04).

As to Claim 15, it is rejected for similar reasons as claim 3.
As to Claim 16, it is rejected for similar reasons as claim 4.

D.
Claims 6 and 18 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Ziebart et al. (“Ziebart”), United States Patent Application Publication 2019/0256139 published on August 22, 2019.

As to Claim 6, Nagashima and Norstad teach the elements of Claim 5.
Nagashima and Norstad may not explicitly teach: wherein the vehicle is provided with at least one sensor for detecting at least one obstacle against the movement of the vehicle, and the terminal electronic control unit is configured to (i) display at least one sensor image indicating the at least one sensor detecting the obstacle by color different from the color used for displaying the images other than the at least one sensor image at the upper area of the display as a part of the information image or (ii) display the at least one sensor image indicating the at least one sensor detecting the obstacle at the upper area of the display as a part of the information image with blinking the at least one sensor image.  
Ziebart teaches in general concepts related to an autonomous maneuvering system for a vehicle to couple with a trailer (Ziebart: Abstract). Specifically, Ziebart teaches that a display of the vehicle and the sensors on the side of the vehicle may change colors when an obstacle is detected (Ziebart: Fig. 2,  par. 0018, red or yellow colors may be displayed as a warning to the user).

    PNG
    media_image3.png
    391
    632
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to display the obstacle warning in a different color as taught and disclosed by Ziebart. Such a person would have been motivated to do so with a reasonable expectation of success for conveying the danger of the obstacle visually.
As to Claim 18, it is rejected for similar reasons as claim 6.
E.
Claims 7 and 19 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Kim et al. (“Kim”), United States Patent Application Publication 2018/0362023 published on December 20, 2018.

As to Claim 7, Nagashima and Norstad teach the elements of Claim 5.
Nagashima and Norstad may not explicitly teach: wherein the terminal electronic control unit is configured to display the image indicating a distance between the vehicle and the target position at the upper area of the display as a part of the information image.  
Kim teaches in general concepts related to a smart  parking assist system that displays progress distance to perform the parking (Kim: Abstract). Specifically, Kim teaches that the remaining distance may be displayed as part of the parking information (Kim: par. 0013, a ratio of the progress distance and the remaining distance are displayed)
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to display the remaining distance as taught and disclosed by Kim. Such a person would have been motivated to do so with a reasonable expectation of success for conveying the information to the user for safety reasons in case of the need to stop or redirect.

As to Claim 19, it is rejected for similar reasons as claim 7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kogure et al., US Patent Application Publication 2020/0156625 (May 21, 2020) (describing parking assistance detection of obstacles);
Tayama et al., US Patent Application Publication 2018/0058879 (March 1, 2018) (describing vehicle image display system with automated aspects);
Okamoto et al., US Patent Application Publication 2020/0247652 (August 6, 2020) (describing remote vehicle control device with different display regions for information, input).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174